In an action to recover damages for failure to timely file a notice of attachment, plaintiff appeals from a judgment of the Supreme Court, Orange County, dated November 14, 1978, which, after a trial on the issue of damages, awarded him the sum of $100, together with costs and disbursements. Judgment affirmed, with costs. In this same action we previously affirmed a finding that the defendant was liable to the plaintiff for his negligent failure to file a notice of attachment, but, a new trial was granted limited solely to the issue of damages (Doran v Sheriff of Orange County, 57 AD2d 605, mot for lv to app dsmd 42 NY2d 1014). The only witness to testify at the trial was an expert in the field of real estate appraisals produced by the defendants. His testimony was to the effect that in his opinion the interest sought to be attached would bring $100 at an execution sale. Plaintiff presented no testimony. We are of the opinion that the uncontradicted evidence adduced by defendant at the hearing sustains the findings of the trial court. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.